IN THE SUPREME COURT OF THE STATE OF NEVADA


                       CASHTON HUMPHERYS, A MINOR,                           No. 84845
                       BY AND THROUGH HIS NATURAL
                       PARENTS AND GUARDIAN AD
                       LITEM, ERIC HUMPHERYS AND
                       KARA HUMPHERYS; ERIC
                       HUMPHERYS, INDIVIDUALLY; AND
                       KARA HUMPHERYS, INDIVIDUALLY,
                                  Petitioners,
                                                                               HLE
                            vs.                                                 JUL 18 2022
                       THE EIGHTH JUDICIAL DISTRICT                            ELIZABETH A. BROWN
                                                                             CLER?.S1PREME COURT
                       COURT OF THE STATE OF NEVADA,                                 .
                                                                            BY
                       IN AND FOR THE COUNTY OF                                   DEPLITY
                                                                                        ()-
                                                                                          C-L
                                                                                            LEr
                       CLARK; AND THE HONORABLE
                       CHRISTY L. CRAIG, DISTRICT JUDGE,
                                  Respondents,
                                    and
                       HARRISON    LEO   REED, PA-C;
                       FREMONT EMERGENCY SERVICES
                       (MANDAVIA), LTD.; SHOOK-MING
                       TAYLOR, D.O.; SHOOK-MING
                       TAYLOR, LLC; DIGNITY HEALTH,
                       D/B/A ST. ROSE DOMINICAN
                       HOSPITAL-SAN MARTIN CAMPUS,
                                  Real Parties in Interest.

                                           ORDER DISMISSING PETITION

                                  Pursuant to the stipulation of the parties, and cause appearing,
                       this petition is dismissed.   The parties shall bear their own costs and
                       attorney fees. NRAP 42(b).
                                  It is so ORDERED.

                                                                CLERK OF THE SUPREME CO             T
                                                                ELIZABETH A. BROWN.
 SUPREME COURT
      OF
    NEVADA                                                      BY:
CLERK'S ORDER

 ii
      I', •7   0   ,                                                                      ,2-P-S3c)
                 cc:   Hon. Christy L. Craig, District Judge
                       Brenske Andreevski & Krametbauer
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Hall Prangle & Schoonveld, LLC/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

                                                   2